Citation Nr: 1217210	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-48 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a claimed low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Upon review of the record, the Board finds that additional development is required in this matter.

The Veteran contends that his current low back disorder that is related to his service.  In particular, he reports being treated for an injury in service and having had low back problems and treatment ever since.

Although some records of treatment could not be found and treatment records prior to 2005 could not be obtained, a letter from a prior treatment provider indicates he treated the Veteran for low back pain from approximately 1979 to 1989.

The Veteran is competent to report how he was injured and symptoms he has had since then.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 (2007). 

The Board finds no basis to determine that the circumstances surrounding the in-service injury as described by the Veteran are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

Given the Veteran's credible lay assertions, a VA examination is necessary to determine the likely etiology of the claimed low back disorder.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back disorder.  The claims folder should be made available to the examiner for review and such review should be noted by the examiner.  All indicated tests and studies should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current back disability is due to the injury as described by the Veteran or another event or incident of his period of active service. 

The examiner should provide an explanation of the rationale that supports his or her opinion.  If an opinion cannot be offered without speculation, then the examiner must so state, and provide an explanation as to why an opinion may not be offered.

2.  After completing all indicated action, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


